COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     William Travis Kitchens v. The State of Texas

Appellate case number:   01-18-00518-CR

Trial court case number: 1502983

Trial court:             178th District Court of Harris County

      Appellant’s Motion for En Banc Reconsideration, filed January 16, 2020, and the State’s
Motion for En Banc Reconsideration, filed January 13, 2020, are both DENIED.

Judge’s signature: __/s/ Richard Hightower__________________
                   Acting for the Court

The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss.


Date: __April 23, 2020_____